Citation Nr: 0102623	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  98-15 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
cholecystectomy, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Associate Counsel


REMAND

The veteran had active military service from November 1942 to 
February 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Waco, Texas.

The veteran last underwent a VA examination to determine the 
severity of his residuals of a cholecystectomy in January 
1998.  In his VA Form 9 received in August 1998, the veteran 
contended that the severity of his residuals of a 
cholecystectomy had increased.  Reexaminations will be 
requested whenever there is a need to verify the current 
severity of a disability, where there has been a material 
change in a disability, or when the current rating may be 
incorrect.  38 C.F.R. § 3.327 (2000).  Since the findings 
rendered in January 1998 are three years old, and since the 
veteran has contended that the severity of his residuals of a 
cholecystectomy have increased since that time, the Board 
finds that a current examination would be of assistance in 
determining the current severity of the veteran's residuals 
of a cholecystectomy.  Littke v. Derwinski, 1 Vet. App. 90; 
Olsen v. Principi, 3 Vet. App. 480, 482 (1992).

The Board also notes that, in a letter received in December 
1999, the veteran reported that he was hospitalized for three 
weeks at the VA hospital in Waco, Texas earlier that year.  
An attempt to obtain these hospital records should be made as 
they may shed light of the severity of the veteran's 
residuals of a cholecystectomy.

During the pendency of the veteran's appeal, there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines the obligations of the VA 
with respect to the duty to assist.  This change in the law 
is applicable to all claims filed before the date of 
enactment and not yet final as of that date.

Because the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, it is REMANDED 
for the following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
residuals of a cholecystectomy since 
January 1998.  After securing any 
necessary releases, the RO should obtain 
copies of all VA and private treatment 
records (not already of record), for 
association with the claims folder.  The 
RO should also attempt to obtain copies 
of medical records from the VA hospital 
in Waco, Texas, which cover the period 
that the veteran was hospitalized in 
1999.

2.  The veteran should be afforded an 
examination by an appropriate specialist 
in order to determine the current 
severity of his residuals of a 
cholecystectomy. The claims folder must 
be made available to the examiner.  All 
necessary testing should be conducted.  
The examination report should contain a 
full description of all the veteran's 
symptoms.  The examiner should provide an 
opinion as to whether the veteran's 
residuals of a cholecystectomy may be 
characterized as slight or severe.  A 
complete rationale for any opinion 
expressed by the examiner should be 
provided.

3.  Thereafter, the RO must review the 
claims file to ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed and that the examination 
report is responsive to and in complete 
compliance with the directives of this 
REMAND.  The RO should ensure that the 
new notification requirements and 
development procedures contained in §§ 3 
and 4 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A 
and 5107) are fully complied with and 
satisfied.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer 
to VBA Fast Letters 00-87 (November 17, 
2000), 00-92 (December 13, 2000), and 01-
02 (January 9, 2001), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued should also be 
considered. If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until so notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board 
of Veterans' Appeals is appealable to the United States Court 
of Appeals for Veterans Claims.  This remand is in the nature 
of a preliminary order and does not constitute a decision of 
the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2000).


